Order unanimously modified in accordance with memorandum and, as so modified, affirmed, without costs. Memorandum: As we stated in De Gasper v. De Gasper (31 A D 2d 886) “Appeals from orders granting temporary alimony are not favored, and it is suggested that generally in lieu thereof counsel should promptly proceed to trial (see Domestic Relations Law, § 249)”. (See, also, Frost v. Frost, 38 A D 2d 786; Malin v. Malin, 37 A D 2d 841; Goldstein v. Goldstein, 35 A D 2d 777.) f The decretal provision in the order pertaining to temporary alimony should be stricken if the issues herein are not moved for trial by the plaintiff at the beginning of the next trial term of court in Ontario County. (Appeals from order of Seneca Special Term granting temporary alimony and other relief.) Present — Marsh, J. P., Witmer, Moule, Cardamone and Henry, JJ.